The defendant in error has moved the dismissal of this proceeding in error on the grounds that the case-made was signed and settled without proper notice of the time and place of settlement.
The case-made was served upon the defendant in error without any notice of the time and place of the signing and settling of same by the trial judge. No appearance was made, nor were any amendments suggested. The proceeding in error must be dismissed. First National Bank v. Daniels, 26 Okla. 383,108 P. 748.
All the Justices concur.